Title: To George Washington from Oliver Wolcott, Jr., 4 February 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Sir,
          Philada Febry 4. 1795.
        
        I have been informed thro’ The Secretary of State, that you have been pleased to appoint me to the office of Secretary of the Treasury of the United States.
        It is with real diffidence that I undertake to discharge the important duties incident to this appointment; yet if constant

exertions & strict fidelity can compensate for such qualifications as I may not possess, I indulge a hope that my services will receive your approbation.
        But whatever may be the effect of my endeavours in respect to my own reputation & the interests confided to my care, I beg leave to assure you, that this distinguished token of confidence, will never fail to excite in my breast lively sentiments of respect & gratitude. I have the honor to be &c.
        
          Olivr Wolcott Jr
        
      